UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7455



ROBERT L. NIXON,

                                              Plaintiff - Appellant,

          versus

RONALD ANGELONE, Director of the Virginia
Department of Corrections; JAMES A. SMITH,
JR., Regional Administrator; H. R. POWELL,
Warden of Deerfield Correctional Center;
PATRICIA COPELAND, Assistant Warden of Treat-
ment & Programs, Deerfield Correctional Cen-
ter; S. D. MAYES, Chief of Security, Deerfield
Correctional Center; DENNIS BURGRESS, Opera-
tions Officer, Deerfield Correctional Center;
JOHN STEWART, Institutional Health & Safety
Inspector, Deerfield Correctional Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, District Judge.
(CA-95-647-2)

Submitted:   January 11, 1996             Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.

Robert L. Nixon, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from a district court order denying Appel-

lant's motion for reconsideration of the court's order directing

him to pay a partial filing fee. The district court has not dis-

missed the action. We dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise juris-
diction only over final orders, 28 U.S.C. § 1291 (1988), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Industrial Loan Corp.,
337 U.S. 541 (1949). The order here appealed is neither a final

order nor an appealable interlocutory or collateral order.

     We deny leave to proceed in forma pauperis and dismiss the
appeal as interlocutory. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                3